—Judgment, Supreme Court, New York County (Renee White, J.), rendered December 13, 1991, convicting defendant, after jury trial, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Inasmuch as defendant could not be produced because he had broken his jaw and was being treated in the hospital, his presence was not required when the trial court instructed the jury that there would be a delay in responding to its request for a readback of certain testimony (People v Bonaparte, 78 NY2d 26). To the extent that defendant now asserts that the court should have instructed the jury to cease deliberations, the argument is unpreserved, defendant having acquiesced in the procedure employed by the trial court (supra).
*413We have considered defendant’s remaining arguments and find them to be unpreserved or without merit. Concur — Carro, J. P., Kupferman, Kassal and Rubin, JJ.